                                              United States Bankruptcy Court
                                             Middle District of Pennsylvania
In re:                                                                                                     Case No. 20-00844-RNO
Andrew David Landsberger                                                                                   Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0314-5                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 05, 2020
                                      Form ID: 318                       Total Noticed: 16


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 07, 2020.
db              Andrew David Landsberger,    PO Box 282,   Tannersville, PA 18372-0282
5309006        +BAYPORT CREDIT UNION,    ONE BAYPORT WAY STE 350,   NEWPORT NEWS, VA 23606-4571
5309010        +FINANCIAL ACCOMODATION,    1543 KINGSLEY AVE #11,   ORANGE PARK, FL 32073-4583
5317710         Marisol Sharpless,    Edward Helm,   133 Hilltop Circle,    Cresco, PA 18326
5309016        +TEK-COLLECT,   PO BOX 1269,    COLUMBUS, OH 43216-1269
5309017        +TIFFANY & TIFFANY PLLC,    770 INDEPENDENCE CIRCLE,    VIRGINIA BEACH, VA 23455-6452
5309018        +YAMAHA MOTOR FINANCE,    PO BOX 504125,   SAN DIEGO, CA 92150-4125

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
5309007         EDI: CAPITALONE.COM Jun 05 2020 23:33:00       CAPITAL ONE,   PO BOX 30285,
                 SALT LAKE CITY, UT 84130-0285
5309008        +E-mail/Text: ebnnotifications@creditacceptance.com Jun 05 2020 19:35:01        CREDIT ACCEPTANCE,
                 ATTENTION: OPERATIONS SUPPORT,    PO BOX 513,    SOUTHFIELD, MI 48037-0513
5309005         EDI: CBSAAFES.COM Jun 05 2020 23:33:00      ARMY AIR FORCE EXCHANGE,     PO BOX 650410,
                 DALLAS, TX 75265-0441
5309012         EDI: CBSAAFES.COM Jun 05 2020 23:33:00      MILITARY STAR,    3911 S WALTON WALKER BLVD,
                 DALLAS, TX 75236-1509
5309009        +E-mail/Text: electronicbkydocs@nelnet.net Jun 05 2020 19:35:48       DEPT OF ED/NELNET,
                 PO BOX 82561,   LINCOLN, NE 68501-2561
5309011         EDI: JPMORGANCHASE Jun 05 2020 23:33:00      JPMCB CARD,    PO BOX 15369,    WILMINGTON, DE 19850
5309013         EDI: NFCU.COM Jun 05 2020 23:33:00      NAVY FEDERAL CREDIT UNION,     PO BOX 3500,
                 MERRIFIELD, VA 22119-3500
5309014        +EDI: NFCU.COM Jun 05 2020 23:33:00      NAVY FEDERAL CREDIT UNION,     PO BOX 3700,
                 MERRIFIELD, VA 22119-3700
5309015        +EDI: AGFINANCE.COM Jun 05 2020 23:33:00      ONE MAIN,    PO BOX 1010,
                 EVANSVILLE, IN 47706-1010
                                                                                               TOTAL: 9

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 07, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 5, 2020 at the address(es) listed below:
              John J Martin (Trustee)   pa36@ecfcbis.com, trusteemartin@martin-law.net
              United States Trustee   ustpregion03.ha.ecf@usdoj.gov
              Vincent Rubino    on behalf of Debtor 1 Andrew David Landsberger
               lhochmuth@newmanwilliams.com;mdaniels@newmanwilliams.com;lbeaton@newmanwilliams.com;rkidwell@newm
               anwilliams.com;swiggins@newmanwilliams.com
                                                                                            TOTAL: 3




        Case 5:20-bk-00844-RNO Doc 16 Filed 06/07/20 Entered 06/08/20 00:27:18                                                 Desc
                             Imaged Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1
                       Andrew David Landsberger                                     Social Security number or ITIN   xxx−xx−0578
                                                                                    EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                            Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                                 EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       Middle District of Pennsylvania

Case number:          5:20−bk−00844−RNO


Order of Discharge                                                                                                                 12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Andrew David Landsberger
             aka Andrew D. Landsberger, aka Andrew
             Landsberger

                                                                           By the
                                                                           court:

             6/5/20
                                                                                          Honorable Robert N. Opel, II
                                                                                          United States Bankruptcy Judge
                                                                                          By: AutoDocketer, Deputy Clerk



Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >

Official Form 318                                             Order of Discharge                                      page 1




    Case 5:20-bk-00844-RNO Doc 16 Filed 06/07/20 Entered 06/08/20 00:27:18                                                     Desc
                         Imaged Certificate of Notice Page 2 of 3
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2



  Case 5:20-bk-00844-RNO Doc 16 Filed 06/07/20 Entered 06/08/20 00:27:18                            Desc
                       Imaged Certificate of Notice Page 3 of 3
